Citation Nr: 1414952	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-17 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to December 1969.  

Procedurally, in a February 2007 rating decision, the Regional Office (RO) continued a 10 percent rating for right knee instability, continued a 10 percent rating for degenerative joint disease of the right knee, continued the 20 percent rating for degenerative disc disease of the lumbar spine, and denied service connection for diabetes mellitus.  In February 2007, the Veteran filed a Notice of Disagreement (NOD) that challenged only the 10 percent rating for right knee instability.  See 38 C.F.R. § 20.201 (2006-2007, 2013) (If adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified).  Also, in an April 2007 statement, the Veteran's representative clarified that the Veteran's NOD was specifically limited to the right knee instability claim.  Id.  In June 2007, the Veteran was furnished a Statement of the Case (SOC), which addressed only the issue of entitlement to an increased rating for right knee instability, currently evaluated at 10 percent disabling, and was furnished a Supplemental SOC on the same issue in March 2008.  See 38 C.F.R. §§ 19.30(b) (Information furnished with the Statement of the Case); 19.31(b) (Purpose and Limitations of the Supplemental Statement of the Case) (2006-2008, 2013).

Moreover, the RO in effect expanded the grant of service connection for the right knee degenerative joint disease to include the right knee replacement, which was assigned a 100 percent rating from July 22, 2008, and a 30 percent rating effective from September 1, 2009, under 38 C.F.R. §§ 4.30 and 4.71, Diagnostic Code 5055.  (See September 2008 Rating Decision).  Because an evaluation of the service-connected right knee instability (which was the subject of an earlier perfected appeal) was implicated by the fact that the Veteran had a right knee replacement, the RO particularly focused that issue on those records describing the Veteran's right knee instability prior to the total right knee replacement in July 2008.  In this function, the RO furnished the Veteran a Supplemental SOC in December 2008, which addressed the issue of an evaluation in excess of 10 percent for the Veteran's right knee instability prior to July 22, 2008.  In February 2009, the Veteran's representative submitted a statement in lieu of a VA Form 646, which listed the right knee instability issue and was accepted as timely filed Substantive Appeal for that issue.  By a November 2009 decision, the Board in part denied the Veteran's claim of entitlement to an increased evaluation in excess of 10 percent for right knee instability, prior to July 22, 2008.  Hence, this discrete issue is no longer a part of the current appeal.

This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO assigned a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for a right knee total arthroplasty beginning on July 22, 2008, which was followed by a 100 percent schedular rating pursuant to
38 C.F.R. § 4.71a, Diagnostic Code 5055, based on the one-year prescribed period from September 1, 2008, through August 31, 2009, with the minimum 30 percent rating assigned on September 1, 2009, for the service-connected right knee degenerative joint disease, status post knee replacement.

The Board subsequently construed a February 2009 statement as a timely NOD contesting the 30 percent rating assigned for the right knee degenerative joint disease, status total knee replacement, to include consideration of a TDIU rating based on this same disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In doing so, the Board remanded in part this discrete issue to the RO for the sole purpose of furnishing the Veteran and his representative with a SOC pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  (See Board Remand, dated November 10, 2009).  Although the RO inadvertently furnished the Veteran (a December 2010) Supplemental SOC that addressed the 30-percent rating for the right knee degenerative joint disease, status total knee replacement, including a TDIU rating, which was in accordance with neither the November 2009 Board Remand nor the provisions of 38 C.F.R. § 19.31(b), the Board, nonetheless, moved forward with the appeal concerning this discrete issue, when it accepted a December 2010 statement as a timely filed Substantive Appeal and, in August 2011, formally adjudicated the appeal of this same issue.

The Board in an August 2011 decision denied the Veteran's claim for entitlement to an increased evaluation in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, including consideration of a TDIU rating.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted a Joint Motion for Remand, which in effect vacated the August 2011 Board decision and remanded the matter on appeal for further proceedings consistent with the joint motion.  In September 2012, the Board remanded the issues on appeal for further evidentiary development.

As an aside, the order to vacate the August 2011 Board decision had the legal effect of nullifying the previous merits adjudication of the claim by the Board.  Therefore, in view of this legal consequence, the August 2011 decision no longer exist for purposes of deciding entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement, to include consideration of a TDIU rating.  While the Board may infer a claim for a TDIU due exclusively to the underlying disability at issue in the appeal, the Board, in its August 2011 decision, considered all of the Veteran's service-connected conditions, which was beyond the scope of the ruling in Rice.  See Rice v. Shinseki, 22 Vet. App. at 435-455.  Hence, in order to afford the Veteran due process, and in accordance with the law of the case doctrine, the remaining issues on appeal are as listed on the cover page.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, the Board is bound by the findings contained in the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim).

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  The Board has reviewed and considered the additional evidence associated with these systems in reaching the below decision, including VA treatment records dated as recently as January 2013.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since September 1, 2009, the Veteran's right knee degenerative joint disease, status post total knee replacement does not result in ankylosis, extension limited to 30 degrees or more, impairment of tibia and fibula, or chronic residuals consisting of severe painful motion or weakness.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for degenerative joint disease of the right knee, status post total knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In August 2008, the Veteran was provided with a notice letter informing him of the types of evidence needed to substantiate his claim, as well as general notice as to how disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2008, October 2010 and November 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA from as recently as January 2013.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its September 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that he attended this examination.  The Veteran was also contacted and asked to provide a completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for the United States Postal Service and the Office of Personnel Management.  The Veteran did not respond to this request for the purpose of obtaining his retirement records from the Office of Personnel Management, but he did provide VA with a Form 21-8940.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim for an increased rating in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts and Analysis

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement, as of September 1, 2009.  However, as outlined below, the preponderance of the evidence of record demonstrates that the schedular criteria for a higher evaluation have not been met at any time since September 1, 2009.

Prior to September 1, 2009, the Veteran was in receipt of a (temporary and schedular) 100 percent rating for his right degenerative joint disease, status post knee replacement effective July 22, 2008.  As of September 1, 2009, which was the expiration of the 1-year prescribed period, the Veteran's disability rating for his right knee degenerative joint disease, status post knee replacement was assigned a 30 percent rating - the minimum rating available under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a.

Under VA's Rating Schedule, prosthetic replacement of a knee joint is rated 100 percent for one year following implementation of the prosthesis.  Thereafter, with chronic residuals consisting of painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to the diagnostic codes concerning ankylosis (DC 5256), limitation of knee extension (DC 5261), or impairment of the tibia and fibula (DC 5262).  The minimum rating is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

According to a September 2009 VA treatment note, the Veteran was still experiencing pain in the right knee.  In February 2010, he reported doing "OK" with his right knee, but he still occasionally had pain with weather-related symptoms.  No cane or crutch was required.  Range of motion testing revealed nearly full extension and flexion to 95 degrees.  There was laxity in the knee, but a separate evaluation for instability of the right knee is already in effect and no longer on appeal.  

The Veteran was subsequently afforded a VA examination of the knee in October 2010.  The Veteran reported daily pain and that when it is cold, he gets very stiff.  He reported a decreased ability to bend and an inability to kneel.  It was noted that he used a cane and a walking stick.  However, the Veteran did not bring either of these to the examination or to his prior evaluation in February 2010.  Examination revealed an active range of motion from 15 to 85 degrees.  The knee was stable to varus and valgus and there was no crepitus.  Drawer, Lachman's and McMurray's testing were all negative.  Some tenderness was noted over the joint line.  The Veteran's gait was deemed to be normal.  The examiner concluded that this disability, along with his other service-connected disabilities, would prevent him from manual labor.  However, there was no reason he could not work something besides heavy manual labor.  

The Veteran was seen by VA in April 2012 for an orthopedic consultation.  The Veteran was noted to be doing reasonably well.  Range of motion testing of the right knee revealed extension to 5 degrees and flexion to 100 degrees.  Alignment was neutral and X-rays revealed no sign of loosening hardware.  

The Veteran was afforded an additional VA examination of the right knee in November 2012.  The Veteran reported constant chronic pain in the knees.  He also endorsed a feeling of crepitus in the knees and denied being able to crouch down.  He was able to walk 150 yards with a walking stick and was able to stand for approximately 10 minutes.  If he sat down for 1 to 2 hours, his knees would stiffen up.  Range of motion testing revealed flexion to 95 degrees and extension limited to 5 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive testing without a change in range of motion.  Functional loss was associated with the knee, however, due to less movement than normal, weakened movement, incoordination, deformity, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  There was no tenderness or pain to palpation upon examination.  Stability testing was also normal without a history of recurrent patellar subluxation or dislocation.  There was no evidence of impairment to the tibia and/or fibula, and no history of any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran reported occasionally using a cane.  The examiner concluded that there was in fact great limitation of motion in the knees, bilaterally.  However, despite the functional impact arising from the knees, the Veteran would be able to perform employment that was sedentary with occasional times permitted for stretching.  

The preponderance of the above evidence demonstrates that a disability evaluation in excess of 30 percent is not warranted at any time since September 1, 2009.  As already noted, when there is evidence of intermediate degrees of residual weakness, pain or limitation of motion, as is the case here, the knee is to be rated by analogy to Diagnostic Code 5256, 5261 or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Diagnostic Code 5256 applies when there is ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Shipwash v. Brown, 9 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91.  As the Veteran has maintained motion in the right knee, he does not suffer from ankylosis and Diagnostic Code 5256 is not applicable.  

Under Diagnostic Code 5261, a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record reflects extension limited to no more than 15 degrees at any time since September 1, 2009.  As such, the criteria for a higher evaluation of 40 percent for limited extension have not been met.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  However, even when considering the functional limitation described by the Veteran, to include during flare-ups, he was still able to extend the knee to 5 degrees upon examination in November 2012 after repetitive motion.  There is no evidence of record to suggest that the Veteran suffers functional loss of such severity as to result in extension limited to 30 degrees or more.  

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a.  According to the November 2012 VA examination report, there was no evidence of impairment to either the tibia or fibula; and, also the April 2012 VA x-ray report revealed no sign of loosening hardware.  The record contains no other evidence of such impairment at any time since September 1, 2009.  As such, Diagnostic Code 5262 is not applicable in this case.  

Finally, a higher evaluation of 60 percent is available under Diagnostic Code 5055 when there is evidence of chronic residuals consisting of severe painful motion or weakness.  38 C.F.R. § 4.71a.  According to the November 2012 VA examiner, the Veteran's right knee disability did not result in chronic residuals consisting of severe painful motion or weakness.  Although intermediate degrees of residual weakness, pain or limitation of motion were indicated, the evidence since September 1, 2009, reveals that while there is certainly limited motion, the Veteran has maintained, at worst, 15 degrees of extension and 85 degrees of flexion in the right knee.  He was also ambulating without a cane or assistive device in February 2010 and October 2010, suggesting that he did not suffer from severe weakness.  Finally, the November 2012 VA examiner specifically found no objective evidence of painful motion.  As such, the preponderance of the evidence of record reflects that the criteria for a 60 percent evaluation under Diagnostic Code 5055 have not been met at any time since September 1, 2009.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 30 percent since September 1, 2009.  However, the Veteran has not provided VA with any evidence or statement to reflect that he meets the schedular criteria for a higher rating under any applicable diagnostic code.  The Veteran has described pain, stiffness and functional impairment.  However, these symptoms alone do not reflect that the schedular criteria for a higher evaluation have been met at any time since September 1, 2009.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased rating in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement, must be denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected right knee degenerative joint disease, status post total knee replacement, on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as pain, weakness and functional limitations.  His 30 percent rating fully contemplates this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to an increased rating in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement, is denied.  


REMAND

The Veteran also contends that he is entitled to TDIU benefits due to his service-connected disabilities.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In September 2012, the Board remanded this issue so that a VA examiner could offer an opinion as to the effect of the Veteran's service-connected disabilities on his employability.  Specifically, the examiner was to opine as to whether it was at least as likely as not that all or any of the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.  

The Veteran was scheduled for an examination for his service-connected disabilities in November 2012.  A review of the report reflects that the examiner offered opinions as to whether each of the Veteran's service-connected disabilities individually resulted in unemployability.  However, the examiner did not offer an opinion as to whether all of the Veteran's service-connected disabilities, when taken as a whole, rendered the Veteran unable to obtain or maintain substantially gainful employment.  As such, the issue should be remanded so that the examiner can offer an addendum opinion addressing this issue.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the Veteran has submitted several statements indicating that he has provided all of the information requested concerning his employment status.  A review of the record reflects that in September 2007, the Veteran submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for the United States Postal Service.  However, this same document was a subject the Joint Motion for Remand, because it also contained additional information indicating that the facts and circumstances of the Veteran's retirement could be obtained from the Office of Personnel Management.  In affording the Veteran every opportunity to submit evidence in support of his TDIU claim, the Board is of the opinion that another request should be made of the Veteran to complete the necessary authorizations for the purpose of obtaining such records from the Office of Personnel Management.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and send him the necessary authorizations that are required to request and obtain the records from the Office of Personnel Management pertaining the Veteran's retirement from the United States Postal Service in March 2007.  After securing the necessary authorizations, the agency of original jurisdiction (AOJ) should obtain these records.  All attempts to procure these records should be documented in claims file.  If the AOJ cannot obtain these records from the Office of Personnel Management, a notation to this effect should be inserted in the claims file.  The Veteran should be notified of unsuccessful attempts in this regard, in order to allow him the opportunity to obtain and submit these records for VA review.

2.  The Veteran's claims file should be returned to the November 2012 VA examiner so that an addendum opinion can be provided.  If this examiner is not available, the claims file and this remand must be forwarded to a physician of similar qualification.  A new VA examination is not required unless deemed necessary by the examiner assigned to this case.  

Upon reviewing the claims file, the examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities (i.e., status post total left knee replacement; status post total right knee replacement; right knee instability; lumbar spine degenerative disc disease, L4-5 and L5-S1; and laceration of the right thumb), taken individually or in concert with one another, render the Veteran unable to obtain or maintain substantially gainful employment.  

A complete rationale must be provided for all opinions offered.  The examiner must consider the Veteran's education and work history as a postal worker when opining as to whether he is qualified for substantially gainful sedentary employment.  

3.  The AOJ should then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The AOJ will then readjudicate the Veteran's claim of entitlement to a TDIU rating.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


